LARSON, Justice
(dissenting).
In the present case, the petition detailed the facts of the accident; it alleged that the defendant county was “responsible for setting rules and regulations regarding the operation and use of machine vessels on Lake Delhi” and that it had “failed to promulgate and enforce rules regarding the use of Jet Skis .. . for the safety of users of that equipment.” The plaintiffs also alleged a failure to post rules and negligence by the defendant county in allowing the use of Jet Skis in the same areas as high-powered boats.
*503The majority holds that the plaintiffs’ claim, while it alleged the existence of a duty, must nevertheless fail because the source of the defendant’s duty is not detailed. However, under our present pleading rules, if the prima facie elements of the claim are stated, and this statement is fair notice to a defendant, the petition is sufficient. Thus it need only apprise a defendant of the incident involved and the general nature of the action. Lamantia v. Sojka, 298 N.W.2d 245, 247 (Iowa 1980). The pleading of a legal theory of recovery, which the majority demands here, is not required. Id.; Bramlet v. Wilson, 495 F.2d 714, 716 (8th Cir. 1974) (applying similar federal rule), 5 C. Wright & A. Miller, Federal Practice and Procedure § 1219, at 142-43 (1969). The rule is a salutory one; it will not allow the loss of a valid claim because of ineptness in pleading. It has been said in fact, that “it is very difficult for counsel to draft a pleading so badly as to lose the rights of his clients.” 5 Wright & Miller, supra, § 1202, at 65.
It is too early, at the pleading stage, to pass judgment on the plaintiffs’ claim here. A duty might arise from a source other than a statute, for example, in the case of a duty actually undertaken, gratuitously. Restatement (Second) of Torts § 324A (1965); Thompson v. Bohlken, 312 N.W.2d 501, 506-507 (Iowa 1981). This, or some other basis of liability, might well require discovery to establish; it is premature to test the sufficiency of the claim before that opportunity -is given to the plaintiffs. If such a theory appears viable after the facts are developed, it should be allowed to proceed. If no theory may be so developed and the plaintiffs are unable to show a duty on any other basis, it is a sham claim and is subject to a motion for summary judgment, Lamantia v. Sojka, 298 N.W.2d at 247.
A motion to dismiss should only be sustained if it is certain that the plaintiffs could not recover under any state of facts which could be proved in support of the claim. Orr v. Lewis Central School District, 298 N.W.2d 256, 258 (Iowa 1980); Giltner v. Stark, 252 N.W.2d 743, 744 (Iowa 1977); 5 Wright & Miller, supra, § 1215, at 113.
We cannot say with that certainty the plaintiffs here could not recover under any facts proven. I would hold the motion to dismiss was improperly granted.
REYNOLDSON, C. J., and McCORMICK, J., join this dissent.